Title: To James Madison from Henry L. Waddell, 26 February 1806 (Abstract)
From: Waddell, Henry L.
To: Madison, James


                    § From Henry L. Waddell. 26 February 1806, Philadelphia. “When in Washington, I mentioned to your excellencey that my view of the case of the New Jersey was very different from the General representations on that subject, and since my arrival here having given my opinion⟨s⟩ very freely to the same effect, Messrs. Nicklin & Griffith requested me to state in writing my ideas on the subject. I accordingly wrote them a letter of which I enclose your Excellency a Copy. In so doing, I have, nor can have any other intention than to, state facts which have been withheld or mutilated, but as I know the abuse I should incur by its publication I merely enclose it for your Excellency’s satisfaction until you receive more complete information on the subject from France.”
                